Case 18-33967-bjh11 Doc 1234 Filed 06/03/19                    Entered 06/03/19 11:07:37              Page 1 of 8



Trey A. Monsour                                              Jeremy R. Johnson (Admitted Pro Hac Vice)
State Bar No. 14277200                                       Polsinelli PC
Polsinelli PC                                                600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                                  New York, New York 10016
Dallas, Texas 75201                                          Telephone: (212) 684-0199
Telephone: (214) 397-0030                                    Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                                    jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com
COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:
                                                           Chapter 11
SENIOR CARE CENTERS, LLC, et al.,1
                                                           Case No. 18-33967 (BJH)
                 Debtors.
                                                           (Jointly Administered)


                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                       HEARING ON JUNE 5, 2019 AT 9:30 A.M. (CT)

MATTERS GOING FORWARD

1.       Order to Show Cause [Docket No. 1229].

         Objection Deadline:                June 4, 2019

         Related Document(s):

                 a)       Notice of Hearing [Docket No. 1230; Filed: 6/03/2019]

                 b)       Debtors Emergency Motion for an Order to Show Cause [Docket No.
                          1213; Filed May 30, 2019]

                 c)       Notice of Debtors Status Report Regarding Vendor Hold for May 31, 2019
                          [Docket No. 1223; Filed 5/31/2019]

1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
Suite 1100, Dallas, Texas 75201.


68879207.2
Case 18-33967-bjh11 Doc 1234 Filed 06/03/19            Entered 06/03/19 11:07:37      Page 2 of 8




                   d)   Notice of Debtors Status Report Regarding Vendor Hold for June 1, 2019
                        [Docket No. 1225; Filed 6/01/2019]

                   c)   Notice of Debtors Status Report Regarding Vendor Hold for June 2, 2019
                        [Docket No. 1226; Filed 6/02/2019]

         Response(s) Received:

                   a)   None

         Status:        This matter will go forward.

2.       Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
         Collateral, (II), Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
         Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 24; Filed:
         12/5/2018].

         Objection Deadline: March 18, 2019

         Related Document(s):

                   a)   Findings of Fact and Conclusions of Law Regarding the Interim Order (I)
                        Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection,
                        (III) Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
                        Granting Related Relief [Docket No. 74; Entered: 12/7/2018]

                   b)   Interim Order (I) Authorizing the Use of Cash Collateral, (II) Granting
                        Adequate Protection, (III) Modifying the Automatic Stay, (IV) Setting a
                        Final Hearing, and (V) Granting Related Relief [Docket No. 75; Entered:
                        12/7/2018]

                   c)   Preliminary Omnibus Reply in Support of the Motion of Debtors for Entry
                        of Interim and Final Orders (I) Authorizing the Use of Cash Collateral,
                        (II), Granting Adequate Protection, (III) Modifying the Automatic Stay,
                        (IV) Setting a Final Hearing, and (V) Granting Related Relief [Docket No.
                        199; Filed: 12/26/2018]

                   d)   Debtors’ Memorandum of Law Regarding the Debtors’ Obligation to Pay
                        Rent for Nursing Home Leases Subject to a Pending Rejection Motion
                        [Docket No. 321; Filed: 1/10/2019]

                   e)   G Debtors’ Brief in Opposition Regarding the Debtors’ Obligation to Pay
                        Rent for Nursing Home Leases Subject to a Pending Rejection Motion
                        [Docket No. 324; Filed: 1/10/2019]

                   f)   Revised Budget [Docket No. 351; Filed: 1/14/2019]


                                                 2
68879207.2
Case 18-33967-bjh11 Doc 1234 Filed 06/03/19         Entered 06/03/19 11:07:37      Page 3 of 8



               g)     Second Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                      Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
                      Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 431;
                      Entered: 1/24/2019]

               h)     Notice of the Official Committee of Unsecured Creditors of Senior Care
                      Centers, LLC, et. al., of an Agreed Extension of the Challenge Deadline
                      [Docket No. 590; Filed 2/28/2019]

               i)     Notice of the Official Committee of Unsecured Creditors of Senior Care
                      Centers, LLC, et. al., of a Second Agreed Extension of the Challenge
                      Deadline [Docket No. 486; Filed 2/11/2019]

               j)     Third Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                      Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
                      Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 673;
                      Entered 3/14/2019]

               k)     Fourth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                      Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
                      Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 962;
                      Entered 4/17/2019]

               l)     Fifth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                      Granting Adequate Protection, (III) Modifying the Automatic Stay, (IV)
                      Setting a Final Hearing, and (V) Granting Related Relief [Docket No.
                      1228; Entered 6/03/2019]

         Response(s) Received:

               a)     Objection of Texas Ad Valorem Taxing Jurisdictions to Debtors’ Motion
                      for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
                      Collateral, (II), Granting Adequate Protection, (III) Modifying the
                      Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                      Relief [Docket No. 117; Filed: 12/12/2018]

               b)     Texas Health and Human Services Commission’s Limited Objection to
                      motion of Debtors for Entry of Interim and Final Orders (I) Authorizing
                      the Use of Cash Collateral, (II), Granting Adequate Protection, (III)
                      Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
                      Granting Related Relief [Docket No. 142; Filed: 12/17/2018]

               c)     Limited Objection of San Antonio North Knoll, LLC to the Use of Cash
                      Collateral [Docket No. 146; Filed: 12/19/2018]

               d)     Response of HC Hill Country Associates, Ltd., H-C Associates, Ltd., HC-
                      RW Associates Ltd., Hidalgo Healthcare Realty, LLC, and Socorro Health
                      Realty, LLC to Motion of Debtors for Entry of Interim and Final Orders

                                              3
68879207.2
Case 18-33967-bjh11 Doc 1234 Filed 06/03/19     Entered 06/03/19 11:07:37      Page 4 of 8



                   (I) Authorizing the Use of Cash Collateral, (II), Granting Adequate
                   Protection, (III) Modifying the Automatic Stay, (IV) Setting a Final
                   Hearing, and (V) Granting Related Relief [Docket No. 148; Filed:
                   12/19/2018]

             e)    CCP Landlords’ Reservation of Rights and Limited Objection to Debtors’
                   Motion to Use Cash Collateral [Docket No. 149; Filed: 12/19/2018]

             f)    Objection of OLP Wyoming Springs, LLC to (I) Motion for Entry of
                   Order Authorizing Payment of Prepetition Taxes and Fees; and (II)
                   Motion for Entry of Interim and Final Orders Authorizing the Use of Cash
                   Collateral [Docket No. 151; Filed: 12/19/2018]

             g)    Limited Objection of Atlas Dental Management, LLC to Motion of
                   Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of
                   Cash Collateral, (II), Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 152; Filed: 12/19/2018]

             h)    TXMS Real Estate Investments, Inc.’s Objection to Debtors’ Motion for
                   Entry of Interim and Final Orders (I) Authorizing the Use of Cash
                   Collateral, (II), Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 153; Filed: 12/19/2018]

             i)    Objection of PharMerica Long Term-Care, LLC d/b/a PharMerica to
                   Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing
                   the Use of Cash Collateral, (II), Granting Adequate Protection, (III)
                   Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
                   Granting Related Relief [Docket No. 154; Filed: 12/19/2018]

             j)    Limited Objection of KeyBank National Association to Motion of Debtors
                   for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
                   Collateral, (II), Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 155; Filed: 12/19/2018]

             k)    The United States of America’s Limited Objection to Debtors’ Motion for
                   Entry of Interim and Final Order Authorizing Use of Cash Collateral
                   [Docket No. 157; Filed: 12/19/2018]

             l)    Tax Authorities’ Objection to Interim Order (I) Authorizing the Use of
                   Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 158; Filed: 12/19/2018]

             m)    Granite Landlords’ Limited Objection and Limited Joinder in KeyBank
                   National Association’s Limited Objection to Motion of Debtors for Entry

                                           4
68879207.2
Case 18-33967-bjh11 Doc 1234 Filed 06/03/19       Entered 06/03/19 11:07:37       Page 5 of 8



                   of Interim and Final Orders (I) Authorizing the Use of Cash Collateral,
                   (II), Granting Adequate Protection, (III) Modifying the Automatic Stay,
                   (IV) Setting a Final Hearing, and (V) Granting Related Relief [Docket No.
                   174; Filed: 12/21/2018]

             n)    Objection of the Official Committee of Unsecured Creditors to the Motion
                   of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use
                   of Cash Collateral, (II), Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 187; Filed: 12/21/2018]

             o)    CCP Landlords’ First Amended Objection to Debtors’ Motion to Use Cash
                   Collateral [Docket No. 189; Filed: 12/21/2018]

             p)    Brief in Support of Objection of PharMerica Long Term-Care, LLC d/b/a
                   PharMerica to Motion of Debtors for Entry of Interim and Final Orders (I)
                   Authorizing the Use of Cash Collateral, (II), Granting Adequate
                   Protection, (III) Modifying the Automatic Stay, (IV) Setting a Final
                   Hearing, and (V) Granting Related Relief [Docket No. 205; Filed:
                   12/26/2018]

             q)    Limited Objection of Love Funding Corporation to Motion of Debtors for
                   Entry of Interim and Final Orders (I) Authorizing the Use of Cash
                   Collateral, (II), Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 270; Filed: 1/7/2019]

             r)    Limited Objection of Onsite Dentists of Texas to Debtors’ Entry of
                   Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II)
                   Granting Adequate Protection; (III) Modifying the Automatic Stay; (IV)
                   Setting a Final Hearing; and (V) Granting Related Relief [Docket No. 293;
                   Filed: 1/9/2019]

             s)    CCP Landlords’ Memorandum of Law in Support of Debtors’ Obligations
                   to Timely Pay Post-Petition Rental Obligations [Docket No. 302; Filed:
                   1/10/2019]

             t)    HC Hill Country Associates, Ltd., H-C Associates, Ltd., HC-RW
                   Associates Ltd., Hidalgo Healthcare Realty, LLC, and Socorro Health
                   Realty, LLC’s Memorandum of Law in Support of Response to Motion of
                   Debtors for Entry of Interim and Final Orders (I) Authorizing the Use of
                   Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 307; Filed: 1/10/2019]

             u)    OLP Wyoming Springs, LLC’s Supplemental Brief in Support of
                   Objection to (I) Taxes Motion and (II) Cash Collateral Motion [Docket
                   No. 312; Filed: 1/10/2019]

                                            5
68879207.2
Case 18-33967-bjh11 Doc 1234 Filed 06/03/19      Entered 06/03/19 11:07:37       Page 6 of 8



             v)    Cedar Park Healthcare, LLC’s Hearing Brief Regarding Debtors’ Post-
                   Petition Lease Obligations Pending Rejection and Transition of Operations
                   [Docket No. 313; Filed: 1/10/2019]

             w)    TXMS Real Estate Investments, Inc.’s Surreply Brief in Support of Its
                   Objection to Debtors Motion of Debtors for Entry of Interim and Final
                   Orders (I) Authorizing the Use of Cash Collateral, (II) Granting Adequate
                   Protecting, (III) Modifying the Automatic Stay, (IV) Setting a Final
                   Hearing, and (V) Granting Related Relief [Docket No. 314; Filed:
                   1/10/2019]

             x)    Brief in Support of Granite Landlords’ Limited Objection and Limited
                   Joinder in KeyBank National Association’s Limited Objection to Motion
                   of Debtors for Entry of Interim and Final Orders (I) Authorizing the Use
                   of Cash Collateral, (II) Granting Adequate Protecting, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 315; Filed: 1/10/2019]

             y)    Limited Objection of Berkadia Commercial Mortgage LLC to Motion of
                   Debtors for Entry of Interim and Final Order (I) Authorizing the Use of
                   Cash Collateral, (II) Granting Adequate Protection, (III) Modifying the
                   Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                   Relief [Docket No. 320; Filed: 1/10/2019]

             z)    Limited Objection of Texas Nursing Home Management Solutions, LLC
                   to Debtors’ Entry of Interim and Final Orders (I) Authorizing the Use of
                   Cash Collateral; (II) Granting Adequate Protection; (III) Modifying the
                   Automatic Stay; (IV) Setting a Final Hearing; and (V) Granting Related
                   Relief [Docket No. 344; Filed: 1/12/2019]

             aa)   Texas Health and Human Services Commission’s Supplemental Limited
                   Objection to Motion of Debtors for Entry of Interim and Final Orders (I)
                   Authorizing the Use of Cash Collateral; (II) Granting Adequate
                   Protection; (III) Modifying the Automatic Stay; (IV) Setting a Final
                   Hearing; and (V) Granting Related Relief [Docket No. 370; Filed:
                   1/16/2019]

             bb)   Cedar Park Healthcare, LLC’s Response to Motion of Debtors for Entry of
                   Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II)
                   Granting Adequate Protection; (III) Modifying the Automatic Stay; (IV)
                   Setting a Final Hearing; and (V) Granting Related Relief [Docket No. 499;
                   Filed: 2/13/2019]

             cc)   POTA JV, LLC’s Limited Objection to Motion of Debtors for Entry of
                   Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II)
                   Granting Adequate Protection; (III) Modifying the Automatic Stay; (IV)



                                            6
68879207.2
Case 18-33967-bjh11 Doc 1234 Filed 06/03/19             Entered 06/03/19 11:07:37      Page 7 of 8



                         Setting a Final Hearing; and (V) Granting Related Relief [Docket No. 531;
                         Filed: 2/19/2019]

                   dd)   Brief In Opposition filed by Creditor PharMerica Long Term-Care, LLC
                         d/b/a PharMerica to Motion to Use Cash Collateral [Docket No. 712; Filed
                         03/18/2019]

                   ee)   Patient Care Ombudsman Request for Payment of Fees and Costs and
                         Objection to the Use of Cash Collateral to Pay Professionals Significantly
                         More Than Which Was Budget for the PCO and His Counsel [Docket No.
                         720; Filed 3/19/2019]

                   ff)   Restated & Amended Objection of Berkadia Commercial Mortgage LLC
                         to Motion of Debtors for Entry of Interim Order and Final Orders (I)
                         Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection,
                         (III) Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V)
                         Granting Related Relief [Docket No. 1099; Filed 5/16/2019]

                   gg)   ORIX Real Estate Capital, LLC’s Limited Objection to Entry of Final
                         Cash Collateral Order [Docket No. 1160; Filed 5/21/2019]

                   hh)   Granite Landlords’ Supplemental Objection to Motion of Debtors for
                         Entry of Interim and Final Orders (I) Authorizing the Use of Cash
                         Collateral, (II) Granting Adequate Protecting, (III) Modifying the
                         Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related
                         Relief (Docket No. 1172; Filed 5/22/2019]

                   ii)   Patient Care Ombudsman’s Limited Objection to the Debtors Use of Cash
                         Collateral and Entry of a Final Order on Cash Collateral [Docket No.
                         1208; Filed 5/29/2019]

                   jj)   Orix Real Estate Capital, LLC’s Motion for Adequate Protection [Docket
                         No. 1212; Filed 5/30/2019]

         Status:         This matter will go forward on an interim basis.




                                                  7
68879207.2
Case 18-33967-bjh11 Doc 1234 Filed 06/03/19    Entered 06/03/19 11:07:37    Page 8 of 8



Dated: June 3, 2019             Respectfully submitted,
       Dallas, Texas
                                       POLSINELLI PC

                                        /s/ Trey A. Monsour
                                       Trey A. Monsour (State Bar No. 14277200)
                                       2950 N. Harwood, Suite 2100
                                       Dallas, Texas 75201
                                       Telephone: (214) 397-0030
                                       Facsimile: (214) 397-0033
                                       tmonsour@polsinelli.com
                                         -and-
                                       Jeremy R. Johnson (Admitted Pro Hac Vice)
                                       600 3rd Avenue, 42nd Floor
                                       New York, New York 10016
                                       Telephone: (212) 684-0199
                                       Facsimile: (212) 684-0197
                                       jeremy.johnson@polsinelli.com

                                       Counsel to the Debtors and
                                       Debtors in Possession




                                          8
68879207.2
